Present: Carrico, C.J., Compton, Stephenson, * Lacy, Hassell,
Keenan, and Koontz, JJ.

DONNA FOSTER-ZAHID
                                                  PER CURIAM
v. Record No. 962512                        September 12, 1997

COMMONWEALTH OF VIRGINIA

              FROM THE COURT OF APPEALS OF VIRGINIA


     In this case, we awarded appellant an appeal from the

judgment of the Court of Appeals holding that the trial court did

not err in ruling (1) that the trial court had jurisdiction to

try appellant for violation of Code § 18.2-49.1(A), and (2) that

Fairfax County was the proper venue in which to prosecute the

appellant for that violation.   Foster-Zahid v. Commonwealth, 23

Va. App. 430, 477 S.E.2d 759 (1996).

     We have considered these questions, and for the reasons

stated in the opinion of the Court of Appeals, we will affirm the

judgment below.

                                                         Affirmed.




     *
      Justice Stephenson participated in the hearing and decision
of this case prior to the effective date of his retirement on
July 1, 1997.